          Case 2:20-bk-17469-SK                    Doc 35 Filed 12/14/20 Entered 12/14/20 12:40:52                                      Desc
                                                    Main Document    Page 1 of 3



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &      FOR COURT USE ONLY
 Email Address

 JaVonne M. Phillips, Esq. SBN 187474
 McCarthy & Holthus, LLP
 411 Ivy Street
 San Diego, CA 92101
 Phone (877) 369-6122
 Fax (619) 685-4811
 bknotice@mccarthyholthus.com



     Individual appearing without attorney
     Attorney for: Nationstar Mortgage LLC d/b/a Mr.
 Cooper as servicing agent for HSBC Bank USA,
 National Association as Trustee for Sequoia Mortgage
 Trust 2004-9
                                     UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

 In re:
                                                                             CASE NO.: 2:20-bk-17469-SK
 Emma I. Ocampo,                                                             CHAPTER: 13



                                                                             NOTICE OF LODGMENT OF ORDER IN
                                                                             BANKRUPTCY CASE RE: ORDER GRANTING
                                                                             MOTION FOR RELIEF
                                                                 Debtor.



PLEASE TAKE NOTE that the order titled ORDER GRANTING MOTION FOR RELIEF was lodged on (date) 12/14/2020
and is attached. This order relates to the motion which is docket number 28.




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                           Page 1                   F 9021-1.2.BK.NOTICE.LODGMENT
        Case 2:20-bk-17469-SK                    Doc 35 Filed 12/14/20 Entered 12/14/20 12:40:52                                      Desc
                                                  Main Document    Page 2 of 3



                                               EXHIBIT A – Proposed Order




        This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                    F 9021-1.2.BK.NOTICE.LODGMENT
        Case 2:20-bk-17469-SK                      Doc 35 Filed 12/14/20 Entered 12/14/20 12:40:52                                     Desc
                                                    Main Document    Page 3 of 3


                                                                                                                          M&H File No. CA-20-163923
                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                       411 Ivy Street
                                                   San Diego, CA 92101

A true and correct copy of the foregoing document entitled (specify): STIPULATION FOR ADEQUATE PROTECTION;
NOTICE OF LODGMENT OF ORDER will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
12/14/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

TRUSTEE                                            DEBTOR(S) COUNSEL                                    US TRUSTEE
Kathy A Dockery (TR)                               Stephen S. Smyth                                     ustpregion16.la.ecf@usdoj.gov
efiling@latrustee.com                              stephen@smythlo.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 12/14/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

DEBTOR(S)
Emma I. Ocampo, 19127 Amber Valley Drive, Walnut, CA 91789

BORROWER(S)
Rodney Marinduque, 19127 Amber Valley, Walnut, CA 91789

OTHER LIEN HOLDER(S)
Poser Investments, Inc., P.O. Box 850, Sierra Madre, CA 91025

JUDGE’S COPY
The Honorable Judge, Sandra R. Klein, United States Bankruptcy Court - Los Angeles Division, 255 E. Temple Street,
Suite 1582 / Courtroom 1575, Los Angeles, Ca, 90012
                                                                      Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 12/14/2020                      Hue Banh                                                       /s/ Hue Banh
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
